DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 10/1/2020, claims 1-23, 27, 35, and 40 have been cancelled; claims 24, 29, 34, 37, 39 and 42 have been amended, and new claim 44 has been added per applicant’s request. Therefore, claims 24-26, 28-34, 36-39 and 41-44 are presently pending in the application.
	A corrected notice of allowance is being sent to clarify that certified copies of the foreign priority have been received in related application 13/602378.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Noel Gordanier (Reg. # 64,217) on 6/17/2021.
The application has been amended as follows: 
 Claim 24:
A computer-implemented method comprising: 	presenting a sponsor of a campaign with an option to have a content item , wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system--; and 	 	(vi) presenting to the sponsor, by one or more processors, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 

Claim 28:
Cancelled.

Claim 34:
A computing system, comprising: 	one or more --hardware-- processors; and	one or more computer-readable devices including instructions that, when executed by the one or more  --hardware-- processors, cause performance of operations including:	presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests, wherein presenting the sponsor with the option comprises: 		(i) presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages; 		(ii) receiving from the sponsor a selection of one or more of the one or more filtering parameters; 	 	(iii) receiving from the sponsor one or more terms corresponding to the , wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system --; and 	 	(vi) presenting to the sponsor, by one or more processors, for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion; 	receiving from the sponsor a selection of at least one of the suggestions; and 	delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.

Claim 36:
Cancelled.

Claim 39:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 	--presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests, wherein presenting the sponsor with the option comprises: --		(i) presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages; 		(ii) receiving from the sponsor a selection of one or more of the one or more filtering parameters; 	 	(iii) receiving from the sponsor one or more terms corresponding to the one or more interests;		(iv) presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor;		(v) determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters --, wherein the corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system --; and

Allowable Subject Matter
4.	Claims 24-26, 29-34, 37-39, and 42-44 (renumbered 1-16) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record Gracia et al. (U.S. Patent Application Publication No. 2005/0256766) in view of Ramer et al. (U.S. Patent Application Publication No. 2012/0215639), in further view of Ramaswamv et al. (U.S. Patent Application Publication No. 2007/0255693), in further view of Penberthv et al. (U.S. Patent Application Publication No. 2009/0287567) [All references disclosed on the IDS filed 10/31/2018], does not teach, disclose or suggest:
The prior art of Gracia teaches a method and system for targeted internet search engine. Gracias method and system discloses that an advertiser can select terms of interest to form a targeted advertising campaign (See Garcia et al., Figures 11-17 and paragraphs 102-108), wherein the advertiser (campaign sponsor) can select the type of device the advertiser wants the campaign to run on (See Garcia et al., Figure 21 and paragraph 112 and 67 and 65). Garcia further discloses that the search scope includes identifying the geographic location of the user (See Garcia et al., paragraphs 68 and 70) and wherein the advertisers “indicate the same search terms for their listings, bid or payment amounts are used to determine the order in which the listings appear in the search result” (See Garcia et al., paragraphs 94). Finally, Garcia teaches that “search terms and search scope parameters include one or more keywords, numbers, symbols, or any other indication of the subject matter that the user is interested in” (See Garcia et al., paragraph 80).
The prior art of Ramer teaches a system for targeting advertising to mobile communication facilities using third party data. Ramers’ system discloses that a parameter can comprise geographic location (See Ramer et al., paragraphs 12, 110, 177) and that filtering includes location and language (See Ramer et al., paragraphs 186, 203, 845, 1035). Ramer further teaches presenting the sponsor with keywords best associated with their needs and then letting sponsors bid on for those keywords and wherein in paragraphs 523 and 525, Ramer discloses that keyword can be suggested to the sponsor (See Ramer et al., paragraphs 440-441, 494-495, 520, 523, 525 and 534). Ramers system teaches that  the collaborative filtering algorithm presents the total number of users that are interest via ratings and/or repeat visits (See Ramer et al., paragraph 182) and presenting the sponsor with keywords best associated with their needs (See Ramer et al., paragraphs 440-441, 494-495, 520, 523, 525 and 534). Ramers sponsors may select the users to present their information too (See Ramer et al., Figures 64-66, paragraphs 7, 13, 20, 104-108) and bidding by a sponsor (See Ramer et al. paragraphs 157-164; 216-219 and 1007).
The prior art of Ramaswamy et al. teaches user interface method and system for incrementally searching and selecting content items and for presenting adverting in response to search activities, in which he teaches partial prefixes (See Ramaswamy et al., paragraph 28).
The prior art of Penberthy teaches a method and system for selecting and delivering media content via the internet, in which he teaches highlighting the keyword on the webpage when displaying the webpage to users (See Penberthy et al., paragraphs 33-34). 

In regards to claim 24, the prior arts of record do not teach or disclose a computer-implemented method comprising presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests. Presenting the sponsor with the option comprises presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters. The filtering parameters including at least one of user devices, user locations, and user languages and receiving from the sponsor a selection of one or more of the one or more filtering parameters. Receiving from the sponsor one or more terms corresponding to the one or more interests and presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor and determining for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters. The corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system. Presenting to the sponsor for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion. Receiving from the sponsor a selection of at least one of the suggestions and delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claims 25-26, 29-33 and 44 are allowed because they are dependent on independent claim 24.

In regards to claim 34, the prior arts of record do not teach or disclose a computing system, comprising one or more hardware processors and one or more computer-readable devices including instructions that, when executed by the one or more hardware processors, causes performance of operations. The performance of operations includes presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests. Presenting the sponsor with the option comprises presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters. The filtering parameters including at least one of user devices, user locations, and user languages. Receiving from the sponsor a selection of one or more of the one or more filtering parameters and receiving from the sponsor one or more terms corresponding to the one or more interests. Presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor and  determining for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters. The corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system.  Presenting to the sponsor for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion. Receiving from the sponsor a selection of at least one of the suggestions and delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claims 37-38 are allowed because they are dependent on independent claim 34.

In regards to claim 39, the prior arts of record do not teach or disclose a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon. The instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising -presenting a sponsor of a campaign with an option to have a content item provided to users based on one or more interests. The presenting the sponsor with the option comprises presenting the sponsor with one or more filtering parameter selection controls for selecting one or more filtering parameters, the filtering parameters including at least one of user devices, user locations, and user languages. Receiving from the sponsor a selection of one or more of the one or more filtering parameters and receiving from the sponsor one or more terms corresponding to the one or more interests. Presenting the sponsor with suggestions that include less than all of the one or more terms received from the sponsor and determining, by one or more processors, for at least one of the suggestions, a corresponding estimated number of users having interests matching the suggestion and having user attributes matching the received selection of one or more filtering parameters. The corresponding estimated number of users is derived from a query log of a search system that includes information associated with past user activity and with computing devices previously used to submit search queries to the search system. Presenting to the sponsor for at least one of the suggestions, the corresponding estimated number of users that have interests that match the suggestion and that have user attributes that match the received selection of one or more filtering parameters, along with the suggestion, and along with a corresponding suggestion selection control for selecting the suggestion. Receiving from the sponsor a selection of at least one of the suggestions and delivering the content item to users having interests matching the selected at least one of the suggestions and having user attributes matching the received selection of one or more filtering parameters.
Claims 41-43 are allowed because they are dependent on independent claim 39.

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/17/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                               
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164